DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10 and 19, the main reason for indication of allowance is because in the prior art of record, Holz (US 2015/0253428 A1) discloses a camera system (Fig. 1), comprising: an image sensor (130A and 130B) configured to capture a plurality of images; a plurality of light sources (120A and120B); and a processing unit (106) coupled to the image sensor and the light sources (See fig. 1), wherein the processing unit is configured to perform instructions for: acquiring a plurality of reflection values on at least one subject in the captured images (¶ 0060 and 0062); obtaining information about reflections produced for each of the light sources (¶ 0065-0066); and determine position or gesture information from the subject to be tracked (¶ 0065).  Chen (US 2017/0041575 A1) also discloses a camera system (Fig. 2), comprising: an image sensor (11) configured to capture a plurality of images (¶ 0034); a plurality of light sources (14, 15 and 16); and a processing unit (12) coupled to the image sensor and the light sources (See fig. 2), wherein the processing unit is configured to perform instructions for: acquiring a plurality of reflection values on at least one subject in the 
However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, that the processing unit is configured to perform instructions for obtaining a relationship between a luminance level of the light sources and a reflection level on the at least one subject; determining a luminance configuration according to the relationship between the luminance level of the light sources and the reflection level on the at least one subject; and adjusting a luminous power of at least one of the light sources according to the luminance configuration as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
December 16, 2021